Citation Nr: 1820700	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  12-29 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for impingement syndrome of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The appellant served on active duty from May 1979 to November 1991, March 1998 to July 1998, and from December 2005 to May 2007.  He also had additional service in the United States Marine Corps Reserve and performed periods of Active Duty for Training (ACDUTRA) from March 13, 1992, to March 30, 1992, and from June 22, 1992, to July 3, 1992.  He is the recipient of the Navy Achievement Medal, the Navy Commendation Medal, and the Navy Parachute Badge.  He served in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO granted service connection for impingement syndrome of the right shoulder and assigned an initial 10 percent rating, effective July 17, 2008.  The appellant appealed the initial rating assigned.  Jurisdiction was subsequently transferred to the RO in Pittsburgh, Pennsylvania.  

Before the appeal was certified to the Board, in an August 2012 rating decision, the RO increased the rating for the right shoulder disability to 20 percent effective from June 22, 2011.  

In February 2016 and June 2017, the Board remanded the matter for additional evidentiary development.  While the matter was in remand status, in an October 2017 rating decision, the RO increased the initial rating for the appellant's right shoulder disability to 20 percent effective July 17, 2008, the effective date of the award of service connection.  Although a higher initial rating was granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned, nor has the appellant withdrawn his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

A review of the record shows that the RO has substantially complied with all remand instructions.  The appellant and his representative have not contended otherwise.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Since the award of service connection, the appellant's right shoulder disability has been manifested by arthritis, pain, and limitation of motion, with no evidence that his right shoulder disability more nearly approximates the equivalent of motion limited to midway between side and shoulder level, nor has ankylosis been present.  

2.  Since the award of service connection, the appellant's right shoulder disability has also produced instability and frequent episodes of dislocation with guarding of all arm movements, but no nonunion, malunion, fibrous union, or loss of the head of the humerus.

3.  The appellant has well healed surgical scarring on the right shoulder measuring 7 by .3 centimeters and which has been shown to be tender on objective demonstration.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for impingement syndrome of the right shoulder with arthritis and limitation of motion have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2017). 

2.  The criteria for a separate initial rating of 30 percent, but no higher, for impingement syndrome of the right shoulder with recurrent dislocations have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5202 (2017). 

3.  The criteria for a separate initial rating of 10 percent, but no higher, for right shoulder surgical scarring have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if that disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where, as here, a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous. . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The appellant's right shoulder disability has been evaluated as 20 percent disabling for the entire appeal period under Diagnostic Code (DC) 5201, which pertains to limitation of motion of the arm.  38 C.F.R. § 4.71a.  Ratings assigned pursuant to this code may differ depending on whether the extremity at issue is considered the major (dominant) extremity or the minor (non-dominant) extremity.  As the appellant in the case at hand is right-handed, his service-connected right shoulder disability affects his major extremity, and will be evaluated accordingly.  See 38 C.F.R. § 4.69.

Under DC 5201, for the major extremity, a 20 percent rating is assigned for limitation of motion at the shoulder level, and a 30 percent rating is assigned for limitation of motion of the arm to midway between the side and shoulder level.  A 40 percent rating is assigned for limitation of motion to 25 degrees from the side.  

VA regulation defines normal range of shoulder motion as forward elevation (flexion) from 0 to 180 degrees; abduction from 0 to 180 degrees; internal rotation from 0 to 90 degrees; and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.  Lifting the arm to shoulder level means lifting it to 90 degrees.  Midway between the side and shoulder level is 45 degrees.  

Limitation of motion under DC 5201 may be compensated based on limitation of abduction or limitation of flexion - the two planes of movement involving lifting the arm from the side - whichever would afford the higher rating.  Yonek v. Shinseki, 722 F.3d, 1355, 1358-59 (2013) (citing Mariano v. Principi, 17 Vet. App. 305, 314 - 16 (2003)).  However, separate ratings for both limitation of abduction and flexion are not available under this DC.  Id. (holding that "the plain language of [DC] 5201 . . . allows only a single rating for 'limitation of motion of' an arm"); cf. Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010) (holding that within a single DC, a claimant is not entitled to more than one rating for a given disability unless the DC expressly provides otherwise). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

III.  Evidence

In a statement received in August 2008, the appellant described a constant ache in his right shoulder.  However, if he moves his arm in the wrong way when he is not paying attention to his shoulder, he experiences a sensation like a knife going into his shoulder.  When he tried to take a photograph the month before, he went down to his knees due to shoulder pain.  Following such, he experiences several days where he cannot move his right arm at all without pain.  He cannot perform military functions, play sports, or lift weights.  He must be careful while driving or brushing his teeth.  He stated that sometimes he moves his arm wrong while asleep, which awakens him.  A shot administered in July took away most of the pain for 10 days, but then he experienced significant pain for two days before he returned to his normal aching and movement-related pain.

The appellant was afforded a VA examination in August 2008.  The claims file was reviewed.  The examiner noted that the appellant had a history of two right shoulder surgeries, including arthroscopic surgery for a SLAP tear in 2006 and a Mumford procedure in January 2007.  The Mumford procedure included a subacromial decompression with acromioplasty.  The appellant reported that after his last surgery, his shoulder had continued to bother him and was becoming progressively worse.  The examiner noted that the appellant had had a steroid injection to his right shoulder on June 16, 2008, and that the injection improved his right shoulder pain for 10 days but it thereafter returned.  His pain was currently worse than prior to surgery.  The appellant also reported that he had undergone physical therapy for 1 1/2 years and was unsure if it had helped.  At the time of the examination, his baseline pain was 2 to 3/10.  Flare-ups of 10/10 were reported that occurred several times a week lasting for several hours to one day.  During flare-ups, the appellant reported he could not use his shoulder at all and that he needed to rest it.  Along with pain, the appellant reported weakness but no stiffness.  In terms of treatment, he was taking aspirin, although he indicated that this was primarily for his knees.  He stated that he had been given another medication, although he was not sure of the name.  The appellant denied using a sling for his shoulder.  He used no assistive devices.  

There was no dislocation or constitutional symptoms.  The appellant reported that he had difficulty with all activities of daily living, especially during a flare-up, including dressing both upper body and lower body, showering and bathing, as well as with grooming, particularly brushing his teeth.  With regards to his occupational activities, the appellant had difficulty with typing and any type of overhead lifting.  He complained of decreased strength in his shoulder.  Physical examination of the right shoulder revealed atrophy posteriorly of the right shoulder.  He had a 7 cm scar on the top of his shoulder that was tender to palpation over the scar.  The scar was also numb in some spots and tender in the center portion of the scar.  The scar was well-healed.  Range of motion testing indicated forward flexion of 0-170 degrees, with pain between 160-170 degrees; abduction of 0-170 degrees, with pain between 140-170 degrees; external rotation of 0-70 degrees; and internal rotation of 0-70 degrees, with pain at 70 degrees.  Repetitive range of motion testing caused increased pain but no increase in weakness, fatigability, or additional functional limitations.  He had a positive Hawkins test and he also had pain over the bicipital tendons.  Yergason test was negative.  The examiner estimated that the appellant had moderate functional impairment in his activities daily living, including limitations with overhead activities and lifting, and decreased strength.  The appellant was also indicated to have limitations with typing and driving. 

A September 2008 Medical Board Report states that the appellant was currently unable to perform pull-ups, wear body armor, participate in athletic activities, or carry a pack.  He experienced chronic pain with carrying loads on his shoulder.  He could run, but after approximately one-quarter mild, he is forced to stop due to jarring in the right shoulder causing severe pain.  He has difficulty driving and performing certain activities of daily living, including brushing teeth.  Such has increased since his last surgery.  Working on the computer is limited without frequent breaks.  The appellant reported that pain is significant and chronic enough to awaken him from sleep regularly.  Examination revealed a well-healed right shoulder scar.  Tenderness to palpation was present, as well as swelling.  Range of motion testing revealed active flexion to 160 degrees and active abduction to 150 degrees with pain.  Passive range of motion was to 170 degrees for each.  Hawkins' sign was positive and Neer sign was mildly positive.  Cross-body abductor test was positive.  His shoulder was otherwise stable.  Injections provided approximately two-thirds relief from pain.  

In his February 2009 NOD, the appellant stated that, although he could lift his arm past 90 degrees, but depending on the angle of lifting, he experienced pain at 90 degrees.  At other angles, he can slowly lift higher before experiencing pain.  A careless movement would precipitate severe pain even at 90 degrees.  In addition to such shooting pain, he experiences a constant, 24-hour ache.  He experiences such even when sitting with his arm in his lap.  If he moves wrong in his sleep, shoulder pain will awaken him.

Records from BNH Hospital note limited range of motion of the right shoulder due to pain from 2008 to 2009; however, measurements of range of motion testing were not recorded.  Tenderness upon examination was present.

The appellant submitted a March 2009 private treatment report.  The physician indicated that the appellant complained of significant right shoulder pain while at rest and of increased pain while the shoulder was in use.  The appellant was unable to perform vigorous activities and had pain on performing many common daily activities.  Physical examination revealed a surgical scar at distal clavicular area of right shoulder.  There was marked tenderness generated around that area.  Speed's and Hawkins' tests were positive.  Weakness was found with the lift-off test of the right shoulder.  The xylocaine injection at resected distal clavicle made the symptoms improve.  Imaging studies were performed and revealed a resected distal clavicle with widening of coracoclavicular distance of right shoulder.  MRI revealed increased signal intensity around resected distal clavicular area.  The appellant was diagnosed as having instability of the resected distal clavicle of the right shoulder. 

In June 2011, the appellant was afforded a peripheral nerve examination.  In that examination, it was noted that the appellant had a history of a right shoulder injury while rapidly evacuating from a helicopter in Iraq in 2006 during a mortar attack.  He had had two surgeries on his right shoulder but still had residual pain and stiffness.  Range of motion testing showed right shoulder abduction to 90-92 degrees with pain, adduction to 18-20 degrees with pain, extension to 25-32 degrees with pain, and flexion of 95 degrees with pain.

An August 2011 clinical note states that examination revealed a nontender right shoulder with decreased active range of motion, approximately 135 degrees of forward flexion and abduction.  Internal rotation was to T-6.  Passive range of motion was full with soft endpoint.

In a statement received in November 2011, the appellant requested a 30 percent rating for his shoulder based upon his pain-free range of motion.  He also stated that his clavicle was "dislocated" from his shoulder joint.

In a statement received in October 2012, which accompanied his substantive appeal, the appellant stated that he was satisfied with the evaluation assigned for his right shoulder, but believed that he was entitled to such 20 percent rating for the entire period on appeal.  He explained that, during his first examination, he stopped moving his shoulder motion but "scrunched up" his upper body and forced it higher when the clinician asked him if he could move it any further.  He was only able to do so with significant pain.  The appellant did not believe the examiner observed his wincing in pain during such movement.  The appellant stated that he was only able to perform the additional motion for a few seconds and during extreme pain.  The appellant also reported that crepitation was present, even below 90 degrees.

The appellant was afforded additional examination on July 28, 2016.  The claims file was reviewed.  He was noted to be right-hand dominant.  The appellant did not report flare-ups of the shoulder.  The appellant reported that overhead movements were severely affected by right shoulder stiffness and pain.  Range of motion testing showed flexion of 0 to 90 degrees; abduction of 0 to 80 degrees; external rotation of 0 to 40 degrees; and internal rotation of 0 to 40 degrees.  Overhead movements were severely limited by stiffness and pain, and pain was noted on examination that caused functional loss.  There was no evidence of pain with weight-bearing, but there was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The examiner noted a tender superior shoulder.  

There was also objective evidence of crepitus, but no additional functional loss or range of motion loss after three repetitions.  The examiner indicated that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  There was a reduction in strength of the right shoulder to 4/5, but there was no muscle atrophy or ankylosis.  No rotator cuff condition was suspected, nor was shoulder instability, dislocation or labral pathology.  In addition there was no clavicle, scapula, acromioclavicular (AC) joint or sternoclavicular joint condition suspected.  The appellant did not have loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus, and there was no malunion of the humerus with moderate or marked deformity.  The appellant was noted to have surgical scars, but the scars were not painful or unstable; did not have a total area equal to or greater than 39 square cm (6 square inches); nor were they located on the head, face or neck.  The scars were located on the right shoulder and measured 7 cm by 0.3 cm.  The impact of the right shoulder disability on the appellant's ability to work was noted to be: overhead movements were severely affected by stiffness and pain; and handling tools and objects were moderately to severely affected by pain. 

An April 2016 clinical note states that active range of motion testing of the right shoulder revealed restriction in forward flexion and abduction to 145 degrees with weakness.

Finally, the appellant was afforded a VA examination for his shoulder on July 13, 2017.  The claims file was reviewed.  The appellant was noted to continue to experience progressive residuals since his 2006 and 2007 surgeries.  Current complaints included constant pain, stiffness, a feeling of instability, and mechanical noise.  Current treatment included physical therapy with oral analgesics and local heat.  The appellant was noted to be right hand dominant.  The appellant reported flare-ups of the shoulder.  He reported that during the past 12 months, he experienced six flare-ups, each with a duration of two days to three weeks.  During flare-ups, he was unable to use the shoulder for any functional significant use.  Range of motion testing revealed flexion of 0 to 110 degrees; abduction of 0 to 90 degrees; external rotation of 0 to 65 degrees; and internal rotation of 0 to 55 degrees.  There was evidence of slight to moderate diffuse periarticular tenderness.  There was no objective evidence of crepitus.  Repetitive-use testing revealed further functional loss due to pain and limited range of motion.  Flexion was to 90 degrees, abduction was to 85 degrees, external rotation was to 60 degrees, and internal rotation was to 50 degrees.  Pain and weakness significantly limited functional ability during flare-ups.  

Right shoulder strength was reduced to 4/5, but there was no muscle atrophy or ankylosis.  A rotator cuff condition was suspected.  All tests for tears, including Hawkins' Impingement, Empty-can and External Rotation/ Infraspinatus Strength, and Lift-off Subscapularis Tests, were positive.  Shoulder instability, dislocation or labral pathology was suspected and the examiner reported that there was a history of mechanical symptoms (clicking, catching, etc.) on the right.  The examiner also indicated that there was a history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint with frequent episodes on the right, and guarding of all arm movements on the right.  Crank apprehension and relocation test were positive, leading the examiner to suspect a clavicle, scapula, acromioclavicular (AC) joint or sternoclavicular joint condition.  The examiner indicated that the appellant had arthritis of the AC joint and that the clavicle or scapular condition affected range of motion of the shoulder (glenohumeral) joint.  There was also tenderness on palpation of the AC joint.  The examiner found that the appellant did not have loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus, and there was no malunion of the humerus with moderate or marked deformity.  

The appellant was noted to have residuals of arthroscopic or other shoulder surgery that included decreased movement with feeling of instability and pain discomfort.  Scars of the surgeries were noted, but there was no objective evidence that any of these scars were painful, unstable, had a total area equal to or greater than 39 square cm (6 square inches) or were located on the head, face or neck.  The appellant was noted to use a sling for his right upper extremity occasionally.  The examiner noted that the appellant's shoulder disability produced limitations working at or above shoulder level, including during activities such as pulling/pushing, reaching with an outstretched arm, sweeping/mopping, digging, hammering, use of electrical or hand tools, and throwing/tossing.  Lift and carry was limited to 10 pounds and keyboard use was limited to 10-15 minutes.  

In a statement received in November 2017, the appellant reported that he was told at the outset of his claim that the proper DC was 5202 because of his frequent dislocations.  He reported that when he tries to move his shoulder in two planes, it often dislocates with extreme pain.  Such takes weeks to heal.  During his first examination, the appellant moved his shoulder to approximately 80 degrees but stopped there because trying to force it any higher caused significant pain.  However, when the doctor asked him to push his shoulder higher, the appellant did after great effort, and only for a moment, due to pain.  He explained that most of the motion to raise his arm was actually by bending his elbow rather than raising the shoulder itself.  He stated that, had he not put in that extra effort, he would have received an initial 20 percent rating.  He stated that subsequent examinations confirmed that his range of motion was limited to 80 percent.  He requested that the 20 percent rating be assigned back to the date of the first examination.  He also reported that his representative told him that range of motion testing should have also been performed on weight-bearing, although such had not been done.  The appellant explained that, if he tries to lift or carry something, he is limited as to how high he can raise his arm.  He is unsure whether the limit was to 45 or 60 degrees.  However, even straight down, if an item is heavy enough, he must shift to his left, non-dominant, arm.  Generally, this is to his side, rather than to his front.

IV.  Analysis

	A.  Entitlement to an initial rating in excess of 20 percent

Based on the foregoing, the Board finds that the criteria for an initial rating in excess of 20 percent for impingement syndrome of the right shoulder with arthritis, pain and limitation of motion have not been met.  

As set forth above, the record reflects that the appellant's right arm motion has not been limited to midway between side and shoulder level (45 degrees) at any point during the period on appeal, even after repetitive-use testing.  While pain has been consistently noted, the VA examiners did not find that the pain further impaired range of motion, including after repetitive testing.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  

As noted above, repeated range of motion testing shows that flexion of the appellant's right arm ranged from 95 to 170 degrees and abduction ranged from 80 to 170 degrees.  After repetition, additional pain was noted in August 2008, but there was no increase in weakness, fatigability, or additional functional limitation.  In addition, the pain was indicated to commence at 160 degrees flexion and 140 degrees abduction, well beyond midway between side and shoulder level.  During the July 2017 examination, range of motion testing revealed flexion of 0 to 110 degrees and abduction of 0 to 90 degrees.  Repetitive-use testing revealed further functional loss due to pain and limited range of motion; specifically, flexion was to 90 degrees and abduction was to 85 degrees.  Although the appellant's reports of pain are credible, the record reflects that his right arm motion has not been limited to midway between side and shoulder level (45 degrees) at any point during the period on appeal, even after repetitive-use testing.  

With respect to flare-ups, the appellant has reported that he has flare-ups during which his pain level reaches a 10/10 during which he cannot use the shoulder and needs to rest it.  Such caused difficulty with all activities of daily living.  These competently-reported flare-ups have also been considered; however, the severity and frequency of such do not more nearly approximate an initial rating in excess of 20 percent.  Rather, the initial 20 percent rating assigned takes into account the appellant's additional limitations during such flare-ups.  Moreover, assigning a rating in excess of 20 percent for periods of flare-ups lasting a few hours up to a day, even though they occurred regularly, would violate the rule regarding stabilization of ratings.  See 38 C.F.R. § 3.344.

Accordingly, the criteria for a rating greater than 20 percent under DC 5201 have not been met or more nearly approximated.  Moreover, repeated examination has made clear that the appellant does not have ankylosis of the right shoulder so as to warrant an evaluation under DC 5200.  See 38 C.F.R. § 4.71a.  


	B.  Dislocations

In addition to the appellant's right shoulder arthritis, pain, and limitation of motion, the Board finds that the record reflects separate and distinct manifestations of instability and frequent episodes of dislocation with guarding of all arm movements, warranting a separate rating under DC 5202.

DC 5202 warrants a 30 percent rating for recurrent dislocation of/at scapulohumeral joint of the major extremity, with frequent episodes and guarding of all arm movements.  A rating in excess of 30 percent would require fibrous union, nonunion (false flail joint), or loss of head (flail shoulder) of the humerus.  

In this case, the appellant has competently and credibly reported experiencing dislocations and instability throughout the period on appeal.  See statements received in November 2011 and November 2011.  Objective findings on examination have included positive Hawkins' and Neer signs.  In March 2009, the appellant was diagnosed as having instability of the resected distal clavicle of the right shoulder based on MRI findings.  At the most recent VA medical examination in July 2017, the examiner specifically noted the appellant's history of frequent dislocation and guarding of all arm movements on the right.  Given this evidence, the Board finds that the criteria for a separate 30 percent rating are met for the period on appeal.  A rating in excess of 30 percent, however, is not warranted because the record shows that the appellant does not exhibit fibrous union, nonunion, or loss of head of the humerus.  

In assigning such separate rating for instability and dislocations, the Board has considered the rule against pyramiding.  38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided); see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, the instability and frequent dislocations experienced by the appellant are not symptoms taken into account under DC 5201.  Rather, they are separate and distinct from limitation of motion, as contemplated by DC 5201.

The Board has considered the applicability of DC 5203; however, a maximum 20 percent evaluation is available under this DC, less than the 30 percent evaluation awarded under DC 5202.  A separate evaluation under DC 5203 would run afoul of the rule against pyramiding because such DC also addresses dislocation.  Id.

      C.  Scar

Finally, given the clinical evidence of record, the Board has considered whether a separate compensable evaluation is warranted for the residual scarring of the right shoulder.  In this case, the surgical scarring has been described on VA examination in August 2008 as tender on palpation.  The scarring was also noted to be tender in March 2009.  The later examinations did not find any scar tenderness, noting only tenderness of the actual joint and soft tissue on palpation.  No other scar symptoms were noted.  

In September 2008, VA revised the criteria for rating skin disabilities, which include scars, and in January 2012, corrected the revision.  73 Fed. Reg. 54,708 (Sept. 23, 2008); 77 Fed. Reg. 2,910 (Jan. 20, 2012).  Both the revision and correction apply to claims received on or after October 23, 2008, and are not applicable in this case as the appellant's claim was submitted prior to that date.  Therefore, the appellant's right shoulder scarring will be considered solely under the prior criteria.  Under the applicable criteria, the existence of a superficial scar (not associated with underlying soft tissue damage) that is painful on examination warrants a 10 percent rating.  38 C.F.R. § 4.118, DC 7804.  This is the maximum schedular evaluation under DC 7804.  Thus, a separate 10 percent evaluation, but not more, is warranted for the right shoulder scarring. 

The Board has considered other potential DCs but notes that the scar involves the shoulder, is well-healed, stable, and is not productive of any limitation of function.  Limitation of motion has already been considered within the other relevant DCs for the right shoulder disability.  Thus, DCs 7801 to 7803, and 7805 are not for application.  Accordingly, the appellant is appropriately rated under DC 7804, for which the maximum disability rating is 10 percent for pain and tenderness in the scar. 

	C.  TDIU

The Board has considered a total rating based on individual unemployability due to service-connected disability (TDIU), pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, absent any indication or allegation that the appellant is unemployable as a result of his service-connected disability, consideration of a TDIU is not warranted.  Thus, the record does not reasonably raise the issue of TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

Entitlement to an initial rating in excess of 20 percent for impingement syndrome of the right shoulder with arthritis and limitation of motion is denied.  

Entitlement to a separate initial 30 percent disability rating, and no higher, for impingement syndrome of the right shoulder with recurrent dislocations is granted, subject to the law and regulations governing the payment of monetary benefits. 

Entitlement to a separate initial 10 percent disability evaluation, and no higher, for a tender scar of the right shoulder is granted, subject to the law and regulations governing the payment of monetary benefits. 





______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


